     Case 1:20-cv-01079-AWI-BAM Document 7 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSEPH NEALE, JR.,                                 Case No. 1:20-cv-01079-AWI-BAM (PC)
11                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
12           v.                                          DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
13    SHERMAN, et al.,
                                                         (ECF Nos. 2, 6)
14                       Defendants.
                                                         TWENTY-ONE (21) DAY DEADLINE
15

16          Plaintiff Joseph Neale, Jr. (“Plaintiff”) is a state prisoner proceeding pro se in this civil

17   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on August 4, 2020,

18   together with a motion to proceed in forma pauperis. (ECF Nos. 1, 2.)

19          On August 6, 2020, the assigned Magistrate Judge issued findings and recommendations

20   that Plaintiff’s application to proceed in forma pauperis be denied and that Plaintiff be required to

21   pay the $400.00 filing fee in full to proceed with this action. (ECF No. 6.) Those Findings and

22   Recommendations were served on Plaintiff and contained notice that any objections thereto were

23   to be filed within fourteen (14) days after service. (Id. at 3.) No objections have been filed, and

24   the deadline to do so has expired.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the Magistrate Judge’s findings and recommendations are supported by the record and proper

28   analysis.
                                                        1
     Case 1:20-cv-01079-AWI-BAM Document 7 Filed 09/09/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations issued on August 6, 2020, (ECF No. 6), are

 3               adopted in full;

 4         2.    In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

 5               pauperis (ECF No. 2) is denied; and

 6         3.    Within twenty-one (21) days following the date of service of this order, Plaintiff

 7               shall pay the $400.00 filing fee in full to proceed with this action. If Plaintiff fails

 8               to pay the filing fee within the specified time, this action will be dismissed without

 9               further notice.

10
     IT IS SO ORDERED.
11

12   Dated: September 9, 2020
                                               SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
